DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-15 directed to inventions non-elected without traverse.  Accordingly, claims 1-15 have been cancelled.

Allowable Subject Matter
Claims 16 & 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed method of mixing between 2 and 4 gases 
However, the prior art fail to teach or fairly suggest the Applicants’ claimed method of mixing between 2 and 4 gases, comprising: providing N gas flow meters, comprising N gas streams, wherein N is between 2 and 4, measuring each of the N gas streams, at first predetermined intervals of time, thereby producing a measured N gas flow rate, and totaling each of the measured N gas flow rates over a second predetermined interval of time, thereby producing a total measured N gas flow rate, adding the total measured gas flow rates, thereby determining the total gas flow rate at the second predetermined interval of time, dividing the total measured N gas flow rates by the total gas flow rate, thereby determining a cumulative calculated theoretical percentage for each of the N gas streams over the second predetermined interval of time, sounding an alarm, and/or terminating the N gas flows, if the cumulative calculated theoretical percentage for any of the N gas streams exceeds a predetermined range value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798